DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 01/08/2021, with respect to objections and 112(b) rejections have been fully considered and are persuasive.  The objections and 112(b) rejections of 10/21/2020 has been withdrawn. 

Applicant’s arguments with respect to claims 16-19, 22 and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 24-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 20040267411, hereinafter Mayer. Already of record), further in view of Mielenz (US 20170351267, hereinafter Mielenz), and further in view of Bauer et al. (US 6278917, hereinafter Bauer).
Regarding claims 16, 28-30 (Currently Amended) Mayer teaches a system, a management system, a method and a non-transitory computer readable medium having a computer program for operating a driverless utility vehicle in a restricted area (See at least Mayer: Abstract, lines 1-2; Para. 0020, lines 8-16; Para. 0042, lines 1-13), comprising:
a driver of the utility vehicle to the system, and at an exit: from the system to the driver of the utility vehicle, wherein the restricted area has the entrance, the exit and a predetermined target point (See at least Mayer: Fig. 2, elements 12, 19, Para. 0017, lines 1-32; Para. 0032, lines 4-10; Para. 0032, lines 16-19; Para. 0036, lines 5-10);
a movement module for autonomously moving the utility vehicle from the entrance to the predetermined target point and from the predetermined target point to the exit (See at least Mayer: Para. 0032, lines 12-19; Para. 0036, lines 1-7); and
a performance module for autonomously performing an action on the utility vehicle while the utility vehicle is situated at the predetermined target point, so as to change a state of the utility vehicle by the action (See at least Mayer: Para. 0010, lines 1-4; Para. 0032, lines 16-19);
…
wherein the utility vehicle has a sensor unit and vehicle actuators for operating the utility vehicle (See at least Mayer: Para. 0029, lines 12-18; Para. 0017, lines 3-9), and wherein the movement module is configured to obtain sensor data from the sensor unit (See at least Mayer: Para. 0029, lines 12-18) and to drive the vehicle actuators on the basis of the sensor data in order to operate the utility vehicle autonomously (See at least Mayer: Para. 0017, lines 3-9; Para. 0029, lines 12-18),
wherein the sensor unit has surroundings sensors (See at least Mayer: Para. 0029, lines 18-23), and wherein the movement module is configured to recognize obstacles during the autonomous movement using the surroundings sensors (See at least Mayer: Para. 0029, lines 12-18) and based on this, to change a movement path from the entrance to the predetermined target point or from the predetermined target point to the exit, to use an alternative path or to interrupt a movement (See at least Mayer: Para. 0029, lines 1-5; Para. 0029, lines 12-18),
wherein the sensor unit includes a position sensor and a sensor for determining the orientation of the utility vehicle (See at least Mayer: Para. 0022, lines 5-7; Para. 0026, lines 1-11), and wherein the movement module is configured to park the utility vehicle at the predetermined target point at a defined orientation (See at least Mayer: Para. 0022, lines 12-17), and
wherein the performance module is configured to change at least one of the following states of the utility vehicle by the action: an energy charge state, a loading state, coupling or decoupling of vehicle parts, a global position of the vehicle, soiling of the outer surface of the vehicle (See at least Mayer: Para. 0010, lines 1-4; Para. 0032, lines 16-19).
Yet, Mayer does not explicitly teach:
wherein the movement module is configured to move the utility vehicle so as to avoid a potential collision with another vehicle moving in the restricted area, 
wherein the movement module is configured to move the utility vehicle in reverse, including providing reverse docking…
However, in the same field of endeavor, Mielenz teaches:
wherein the movement module is configured to move the utility vehicle so as to avoid a potential collision with another vehicle moving in the restricted area (See at least Mielenz: Claim 16).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system, the management system, the method and the non-transitory computer readable medium having a computer program for operating a driverless utility vehicle in a restricted area of Mayer, to incorporate collision avoidance, as taught by Mielenz, for the benefit of increasing safety (see at least Mielenz: Para. 11).
Yet, Mayer in combination with Mielenz does not explicitly teach:
wherein the movement module is configured to move the utility vehicle in reverse, including providing reverse docking…
However, in the same field of endeavor, Bauer teaches:
…wherein the movement module is configured to move the utility vehicle in reverse, including providing reverse docking (See at least Bauer: Col. 10, lines 36-38)…
	As reversing is a common activity for maneuvering, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have reversing docking of Bauer and incorporate it into the system, the management system, the method and the non-transitory computer readable medium having a computer program for operating a driverless utility vehicle in a restricted area of Mayer in combination with Mielenz since there are a finite number of identified, predictable potential solutions (i.e. moving forward, backward, sideways) to the recognized need (maneuvering) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (docking).

	Regarding claim 17, Mayer in combination with Mielenz and Bauer teaches the system of claim 16. Mayer further teaches:
wherein the performance module is configured to perform the action autonomously, without interaction with the driver of the utility vehicle or another individual (See at least Mayer: Para. 0010, lines 1-4; Para. 0032, lines 16-19).

	Regarding claim 18 (Currently Amended), Mayer in combination with Mielenz and Bauer teaches the system of claim 16. Mayer further teaches:
wherein the performance module is configured to change a service state of the vehicle or of one of its components (See at least Mayer: Para. 0010, lines 1-4; Para. 0032, lines 16-19).

	Regarding claim 19, Mayer in combination with Mielenz and Bauer teaches the system of claim 16. Mayer further teaches:
wherein the movement module and/or the performance module are configured to move the utility vehicle autonomously and to perform the action autonomously only when the driver has left the utility vehicle (See at least Mayer: Para. 0009, lines 5-8; Para. 0020, lines 5-8).

	Regarding claim 24, Mayer in combination with Mielenz and Bauer teaches the system of claim 16. Mayer further teaches:
wherein the restricted area is controllable by a management system, and the management system is configured to plan paths for vehicles in the restricted area, further comprising (See at least Mayer: Abstract, lines 1-2; Para. 22, lines 17-26): 
a communication interface to produce a connection with the management system of the restricted area so as to obtain data for a planned path in the restricted area (See at least Mayer: Para. 0020, lines 1-23).

	Regarding claim 25, Mayer in combination with Mielenz and Bauer teaches the system of claim 24. Mayer further teaches:
wherein further target points lie along the planned path, wherein the movement module is configured to move the utility vehicle autonomously along the planned path to the further target points within the restricted area, so as to execute further actions at the further target points or to temporarily park the utility vehicle (See at least Mayer: Fig. 1, elements 4, 6, 8 and 40, Para. 0032, lines 12-19); and the communication interface is configured to obtain information about actions at the further target points (See at least Mayer: Fig. 1, elements 28, 39, Para. 0038, lines 1-8).

	Regarding claim 26, Mayer in combination with Mielenz and Bauer teaches the system of claim 16. Mayer further teaches:
wherein the movement module is configured to determine target points for the utility vehicle on the basis of information depending on actions that the driver of the utility vehicle or that a driver of other vehicles have performed previously (See at least Mayer: Para. 0032, lines 6-21; Para. 0033, lines 5-9).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Mielenz, further in view of Bauer as applied to claim 16 above, and further in view of Ross et al. (US 20160334797, hereinafter Ross. Already of record).
Regarding claim 22 (Currently Amended), Mayer in combination with Mielenz and Bauer teaches the system of claim 16. 
Yet, Mayer in combination with Mielenz and Bauer does not explicitly teach:
an assistance module to request support from an operator of the system when the movement module cannot take an alternative path or interrupt the movement.
However, in the same field of endeavor, Ross teaches:
an assistance module to request support from an operator of the system when the movement module cannot take an alternative path or interrupt the movement (See at least Ross: Para. 0046, lines 1-7).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Mayer in combination with Mielenz and Bauer, to incorporate requesting for support, as taught by Ross, for the benefit of increasing safety (see at least Ross: Para. 0017, lines 1-13).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Mielenz, further in view of Bauer as applied to claim 16 above, and further in view of Erickson et al. (US 20180061237, hereinafter Erickson. Already of record).
Regarding claim 27 (Currently Amended), Mayer in combination with Mielenz and Bauer teaches the system of claim 16. 
Although Mayer in combination with Mielenz and Bauer teaches the autonomously executed actions in the restricted area, Mayer in combination with Mielenz and Bauer does not explicitly teach:
an information module to show and/or acoustically indicate autonomously executed actions in the restricted area, such that surroundings of the utility vehicle obtain information regarding the autonomously executed actions.
However, in the same field of endeavor, Erickson teaches:
an information module to show and/or acoustically indicate the autonomously executed actions in the restricted area, such that surroundings of the utility vehicle obtain information regarding the autonomously executed actions (See at least Erickson: Para. 0076, lines 1-7).
	As providing alerting or warning is a common activity for increasing safety,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have alerting or warning of action of Erickson and incorporate it into the system of Mayer in combination with Mielenz and Bauer since there are a finite number of identified, predictable potential solutions (i.e. providing or not providing alert or warning) to the recognized need (safety) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (increasing safety).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663